Citation Nr: 0731278	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-01 721	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for bilateral plantar calluses of the balls of the feet. 

2. Entitlement to an initial rating in excess of 20 percent 
for degenerative joint disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from March 1972 to February 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
degenerative joint disease of the lumbar spine, and assigned 
a 20 percent rating disability effective at the time of 
claim.  An October 2004 rating decision granted service 
connection for bilateral plantar calluses of the balls of the 
feet, and assigned a 10 percent rating disability effective 
at the time of claim.


FINDING OF FACT

The veteran's degenerative disc disease has been manifested 
by complaints of severe pain; objectively, he had forward 
flexion to 34 degrees and a combined range of motion of 84 
degrees with pain in all directions and essentially normal 
neurological findings.


CONCLUSIONS OF LAW

1. The schedular criteria for a 40 percent disability rating 
for degenerative disc disease have been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.40,4.45, 4.71a Diagnostic 
Codes 5237, 5243, 4.124a Diagnostic Codes 8520, 8521, 8524, 
8525, and 8526 (2007); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

2. The veteran's bilateral plantar calluses on the balls of 
the feet are at the maximum rating afforded.  38 U.S.C.A. § 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7., 4.10 4.40. 4.45, 4.59, 4.71a, Diagnostic Code (DC) 
5279 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board notes that regulations enacted under the Veterans' 
Claims Assistance Act of 2000 (VCAA) require VA to inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Additionally, the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a "service connection" 
claim, to include the degree and effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As such, proper notice should apprise the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Furthermore, VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Regulations also 
dictate that VA has a duty to assist claimants, essentially 
providing that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 
3.159(c) (2007). 

In the present case, the issues on appeal arise from 
successful claims for service connection for a bilateral foot 
disability and a back disability.  In this context, the Board 
notes that substantially complete applications was received 
in March 2002.  In correspondence dated in January 2004 and 
January 2005, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claims for higher 
initial evaluations; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  While the veteran was not 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised to notify VA of any 
information or evidence in support of his claim that he 
wished VA to retrieve for him.  This included a listing of 
the specific types of information which would be helpful.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.  A March 2006 letter 
from the AOJ informed the veteran of the laws pertaining to 
disability ratings or effective dates.  Although complete 
notice was not delivered until March 2006, the AOJ 
subsequently readjudicated the claim in the April 2007 
Supplemental Statement of the Case, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision. 

With respect to the duty to assist, the Board notes that the 
veteran has undergone several VA examinations including March 
2006 VA spine and feet examinations in conjunction with the 
claims for an increased disability ratings on appeal.  The 
claims folder contains the veteran's VA post service 
treatment and examination records.  The claims file also 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  

Consequently, the Board finds that VA complied with the 
notice requirements under 38 U.S.C.A. §§ 5104(b) and 7105(d) 
and continued to assist the veteran under section 5103A by 
informing him of the evidence necessary to support a grant of 
the increased rating on appeal.  Dingess at 491, 493, 
500-501.  Therefore all duties to notify and assist have been 
met and the appellant is not prejudiced by the Board deciding 
this claim.

Discussion

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the level of 
disability since the effective date of service connection is 
of primary concern in a claim for a higher initial 
evaluation; and the evidence during this period is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the severity of the disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to each claim.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40.  A little used part of the musculoskeletal 
system may be expected to show evidence of disuse, either 
through atrophy, the condition of the skin, absence of normal 
callosity or the like.  Id. 


A.  Increased rating for back disability

The veteran is currently assigned a 20 percent disability 
rating pursuant to 38 C.F.R. § 4.71a Diagnostic Code 5243, 
for intervertebral disc syndrome.  

The orthopedic manifestations of a back disability are rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula).  Additionally, 
intervertebral disc syndrome is evaluated either under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (IDS Formula) or under the General 
Rating Formula (which provides the criteria for rating 
orthopedic disability, and authorizes separate evaluations of 
its chronic orthopedic and neurologic manifestations), 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. §§ 4.25, 4.71a 
General Rating Formula Note (1) and Diagnostic Code 5243. 

The IDS Formula rates intervertebral disc syndrome based on 
the number of incapacitating episodes in the past 12 months.  
A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks, during the past 12 months.  A 40 percent rating 
is warranted for incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12 months.  A maximum, 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  38 C.F.R. § 
4.71a Diagnostic Code 5243 (2006).  

The IDS Formula Note (1) defines an incapacitating episode as 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.

A disability rating in excess of 20 percent is not assignable 
utilizing the IDS Formula.  The evidence does not show 
incapacitating episodes.  The objective evidence supports no 
more than the currently assigned initial 20 percent 
disability rating for degenerative disc disease under the IDS 
Formula.

Under the General Rating Formula, a spinal injury or disease 
warrants a 20 percent rating when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is assigned for forward flexion of the thoracolumbar spine 
limited to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  Higher evaluations are assigned 
for unfavorable ankylosis of the thoracolumbar spine or the 
entire spine.  38 C.F.R. § 4.71a General Rating Formula 
(2006).

A March 2006 VA examination indicated the veteran has no 
ankylosis of the spine.  Upon physical examination the range 
of motion of the veteran's lumbar spine was limited to 34 
degrees on forward flexion with pain from 0 degrees to 34 
degrees.  The combined range of motion of the veteran's 
lumbar spine was limited to 84 degrees with pain beginning at 
zero in all directions.  See 38 C.F.R. § 4.71a General Rating 
Formula, Note (2).  The examiner also noted that the 
veteran's disability caused pain, weakness, fatigue and 
decreased strength of the lower extremity.  There was mild 
spasm.  There was some diminished sensation, but reflexes and 
motor testing were normal.  The veteran is only able to walk 
for two blocks and is unable to drive because he can not sit 
still due to the back pain.  Such functional limitation due 
to pain, weakness, and fatigability affords the veteran the 
next higher-40 percent-disability rating.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  The veteran is not entitled to any higher rating 
under the General Rating Formula due to the lack of any 
favorable or unfavorable ankylosis in the evidence of record. 

According to Note (1) to the General Rating Formula any 
associated objective neurological abnormalities are to be 
evaluated separately.  38 C.F.R. § 4.71a General Rating 
Formula, Note (1).

The veteran's neurological symptoms have consisted of low 
back pain with tenderness.  Reflexes and sensations were 
normal.  The veteran's neurological indications do not equate 
to mild paralysis and are thus non-compensable.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8520, 8521, 8524, 8525 and 8526 
(2006).  

The veteran would not be entitled to additional ratings for 
neurological impairment, and the criteria for evaluating the 
orthopedic disability, as discussed above, do not provide a 
basis for a higher evaluation.  See 38 C.F.R. § 4.71a 
Diagnostic Codes 5235 to 5243; 4.124a Diagnostic Codes 8520 
to 8540 (2006).  Given the lack of additional compensable 
neurological manifestations, the combined rating, in any 
event, would not exceed the single 40 percent disability 
rating achieved through DeLuca parameters.  See 38 C.F.R. § 
4.25.

Previous rating criteria

The schedular criteria with respect to disabilities of the 
spine were revised effective September 26, 2003. However, 
there is nothing to preclude the Board from continuing to 
rate the veteran's disability under the older version of the 
law, if such produces a more favorable result. In the present 
case, though, the old version of the law does not afford the 
veteran a higher rating for the period in question.

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provide criteria for evaluating 
intervertebral disc disease.  Under the former provisions of 
Diagnostic Code 5293, a noncompensable evaluation is assigned 
for post-operative, cured intervertebral disc disease.  A 10 
percent rating requires evidence of mild intervertebral disc 
disease.  A 20 percent rating requires evidence of moderate 
intervertebral disc disease with recurring attacks.  A 40 
percent rating requires evidence of intervertebral disc 
disease which is severely disabling with recurring attacks 
and intermittent relief.  The highest evaluation allowable 
pursuant to this diagnostic code, 60 percent rating requires 
evidence of pronounced intervertebral disc disease with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The veteran's degenerative joint disease and degenerative 
disc disease are not manifested by persistent symptoms with 
characteristic pain and neurological findings, with little 
intermittent relief and are therefore not entitled to a 
higher disability rating under 38 C.F.R. § 4.71a Diagnostic 
Code 5293 (2002).

The Board has considered whether any alternate Diagnostic 
Codes afford an increased rating here. As the evidence fails 
to establish vertebral fracture, Diagnostic Code 5285 does 
not apply. Likewise, as there is no showing of ankylosis, or 
disability comparable therewith, Diagnostic Codes 5286 and 
5289 are not for consideration.  There are no other relevant 
Code sections.

The revised provisions of Diagnostic Code 5293, in effect 
from September 23, 2002 to September 25, 2003, essentially 
have the same criteria for evaluating intervertebral disc 
disease as are in effect today under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  Therefore this will not afford the 
veteran a higher disability rating. 

In conclusion, based on all of the foregoing, the evidence 
supports a 40 percent disability rating pursuant to 38 C.F.R. 
§ 4.71a Diagnostic Code 5243 (2007).  However, a higher 
rating is not supported by the evidence of record.

A.	Increased rating for foot disability

The veteran is currently assigned a 10 percent disability 
rating for bilateral plantar calluses at the balls of the 
feet by analogy to anterior metatarsalgia under 38 C.F.R. 
§ 4.71a Diagnostic Code 5279 (metatarsalgia).  It is noted 
that this represents the maximum available benefit under that 
Diagnostic Code for a unilateral or bilateral condition.  

The Board has considered whether a higher rating is warranted 
for plantar calluses under any other potentially applicable 
diagnostic code but has determined that the most appropriate 
diagnostic code for rating the disability is the diagnostic 
code for metatarsalgia due to the similar functional loss.  
The evidence of record does not indicate that the veteran has 
flat foot, claw foot or malunion or nonunion of the tarsal or 
metatarsal bones.  The evidence of record also fails to 
indicate that the veteran suffered any foot injuries.  
Therefore the veteran's disability does not warrant a higher 
disability rating under any alternate diagnostic code.

The evidence does not reflect that the disabilities at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the Board will not remand for 
consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2006).


ORDER

1. Entitlement to an initial rating of 40 percent for 
degenerative joint and disc disease of the lumbar spine is 
granted, subject to regulations applicable to the payment of 
monetary benefits.

2. Entitlement to an initial rating in excess of 10 percent 
for bilateral plantar calluses of the balls of the feet is 
denied



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


